                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Bank of the West, as Trustee of the Edward )
Scholkowfsky Residual Trust,                      )
                                                  )
                 Plaintiff,                       )
                                                  )       ORDER GRANTING JOINT MOTION
         vs.                                      )       AMEND SCHEDULING/DISCOVERY
                                                  )       PLAN
Randall L. Cooper and Julie A. Cooper,            )
individually and as husband and wife, and )
as Co-Trustees of The Randall L. Cooper )
Revocable Trust dated November 7, 2012; )
also all other persons unknown claiming           )       Case No. 1:18-cv-187
any right, title, estate, interest or lien in the )
real estate described herein,                     )
                                                  )
                 Defendants.                      )


        On May 20, 2019, the parties filed a Joint Motion to Amend Joint Scheduling/Discovery

Plan. The court GRANTS the parties’ motion (Doc. No. 17) and AMENDS the pretrial deadlines

as follows:

        1.      The parties shall have until September 13, 2019 to move to amend pleadings to add

                claims or defenses.

        2.      The parties shall have until September 3, 2019 to file other non-dispositive motions

                (e.g., consolidation, bifurcation).

        3.      The parties shall have until November 1, 2019, to complete fact discovery and to file

                discovery motions.

        4.      The parties shall provide the names of expert witnesses and complete reports under

                Rule 26(a)(2) as follows:

                a.       Parties making affirmative claims: December 2, 2019

                                                      1
       b.     Responses: February 1, 2020

       c.     Rebuttals: March 16, 2020

5.     The parties shall have until April 1, 2020 to complete discovery depositions of expert

       witnesses.

6.     The parties shall have until January 31, 2020 to file other dispositive motions

       (summary judgment as to all or part of the case).

IT IS SO ORDERED.

Dated this 21st day of May, 2019.
                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court




                                         2
